Ray, C. J.
The same briefs have been filed by both parties in this cause that were submitted for our consideration in the case of McCormick v. Humphreys et al., post p. 144. No new questions are presented by this record. The entry will, therefore, be the same as in that.case.
The judgment is reversed, with costs, and all proceedings subsequent to the filing of the petition are set aside, and the court is directed to pass upon the sufficiency of any bond that may be offered under the law of Congress, and if such bond be approved, to proceed no further in the case.